Order directing the treasurer of the city of New York to refund to respondents $76.16, together with additional interest, if any, after deducting therefrom the proportionate share of the cash discount allowed to the claimants, which sum was paid for that part of the second half of the 1937 taxes accruing after August 28, 1937, on respondents’ property, reversed on the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. The Special Term was *861without jurisdiction, after the entry of the final decree in this condemnation proceeding, to make the order appealed from. (N. Y. City Administrative Code, § B 15-24.0, subd. b, p. 167; Matter of MacDougall [Baisley Boulevard], 244 App. Div. 747; Matter of City of New York [Northern Blvd.], 242 id. 839; Matter of City of New York [Dickens Ave.], 238 id. 850; affd., 262 N. Y. 699.) As the claimants are entitled to a refund of this nominal sum, the city authorities should pay it without putting the claimants to the additional trouble and expense of collecting it by an appropriate action. Lazansky, P. J., Carswell, Johnston, Adel and Taylor, JJ., concur.